I concur in Judge Hoffman's opinion at it relates to assignment of error I and III. I concur in Judge Wise's opinion as it relates to assignment of error II. In summary, I agree with the statutory interpretation set forth in Judge Wise's opinion, but even if appellant fails to produce evidence of strict compliance with the statute, I find that he still has a cause of action for wrongful discharge if he alleges he was fired from at-will employment because he threatened to inform the proper authorities regarding criminal violations of environmental laws by the employer. I find the public policy arguments convincing in regard to allowing that cause of action.